Name: Commission Directive 93/3/EEC of 5 February 1993 amending Directive 66/403/EEC on the marketing of seed potatoes
 Type: Directive
 Subject Matter: plant product;  agricultural policy;  means of agricultural production;  cooperation policy
 Date Published: 1993-03-05

 Avis juridique important|31993L0003Commission Directive 93/3/EEC of 5 February 1993 amending Directive 66/403/EEC on the marketing of seed potatoes Official Journal L 054 , 05/03/1993 P. 0021 - 0021 Finnish special edition: Chapter 3 Volume 48 P. 0155 Swedish special edition: Chapter 3 Volume 48 P. 0155 COMMISSION DIRECTIVE 93/3/EEC of 5 February 1993 amending Directive 66/403/EEC on the marketing of seed potatoesTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 66/403/EEC (1) of 14 June 1966 on the marketing of seed potatoes, as last amended by Commission Directive 92/17/EEC (2), and in particular Article 15 (2a) thereof, Whereas in principle, with effect from certain dates, Member States may no longer determine for themselves the equivalence of seed potatoes harvested in third countries with seed potatoes harvested within the Community and complying with that Directive; Whereas, however, since work to establish Community equivalence for all the third countries concerned had not been completed, Article 15 (2a) of that Directive permitted Member States to extend to 31 March 1992 the period of validity of equivalence which they had already of certain countries not covered by the Community equivalences; Whereas the said work is still incomplete; Whereas the authorization may only be extended in accordance with Member States' obligations under the common rules on plant health, laid down by Council Directive 77/93/EEC (3), as last amended by Commission Directive 92/10/EEC (4); Whereas by Commission Decisions 92/467/EEC (5) and 92/468/EEC (6) derogations provided for by certain Member States from certain provisions of Directive 77/93/EEC in respect of seed potatoes originating in Poland and Canada respectively have been approved until 31 December 1992; Whereas Commission Decision 93/33/EEC (7) extends that period further in respect of Canada until 31 March 1993; Whereas the authorization granted to Member States by Article 15 (2a) should accordingly be extended; Whereas the measures provided for in this Directive are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry, HAS ADOPTED THIS DIRECTIVE: Article 1 In Article 15 (2a) of Directive 66/403/EEC, '31 March 1992` is replaced by '31 March 1993`. Article 2 1. The Member States shall bring into force the laws, regulations or administrative provisions necessary to comply with this Directive by 28 February 1993 at the latest. They shall forthwith inform the Commission thereof. When Member States adopt these provisions, these shall contain a reference to this Directive or shall be accompanied by such reference at the time of their official publication. The procedure for such reference shall be adopted by Member States. 2. Member States shall communicate to the Commission the provisions of national law which they adopt in the field covered by this Directive. Article 3 This Directive is addressed to the Member States. Done at Brussels, 5 February 1993. For the Commission RenÃ © STEICHEN Member of the Commission